


INDEMNIFICATION AGREEMENT




This Indemnification Agreement (“Agreement”) is made as of August 19, 2010, by
and between Liberator Medical Holdings, Inc., a Nevada corporation (the
“Company”), and Tyler Wick (“Indemnitee”).




WHEREAS, the Indemnitee is a director of the Company;




WHEREAS, the Company and Indemnitee recognize the difficulty in obtaining
directors and officers liability insurance that fully and adequately covers
directors and officers for their acts and omissions on behalf of the Company and
its subsidiaries;




WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks that may not be fully covered by liability insurance;




WHEREAS, the Articles of Incorporation of the Company permit indemnification of
the officers and directors of the Company to the fullest extent permitted by
Nevada law;




WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee, other officers and directors of
the Company may not be willing to serve or continue to serve as officers and
directors without additional protection; and




WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors on an ongoing basis, so
as to provide them with the maximum protection permitted by law, including the
advancement of expenses to Indemnitee.




NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:




Section 1. Indemnification.




(a)

Proceedings. In connection with any Proceeding, regardless of whether Indemnitee
was, is or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, such
Proceeding, the Company shall indemnify Indemnitee to the fullest extent
permitted by law against any and all Expenses and Liabilities, in either case,
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf by
reason of Indemnitee’s Corporate Status.




(b)

The obligations of the Company under Section 1(a) shall be subject to the
condition that the Reviewing Party shall not have determined in good faith (in a
written opinion, in any case in which the Independent Counsel is involved) that
Indemnitee would not be permitted to be indemnified under applicable law;
provided, that if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding, and Indemnitee shall not be required
to reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).  If there has been no determination by
the Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court having subject matter jurisdiction thereof and in which venue is proper
seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding.  Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.




(c)

Proceedings by or in the Right of the Company. In connection with any Proceeding
instituted by or in the right of the Company, the Company shall indemnify
Indemnitee against any and all Expenses and Liabilities and, to the fullest
extent permitted by law, amounts paid in settlement, in each case to the extent
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf by
reason of Indemnitee’s Corporate Status unless the Company shall establish, in
accordance with the procedures described in Section 1(b) of this Agreement, that
Indemnitee would not be permitted to be indemnified under applicable law.




(d)

Witness Expenses. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his or her Corporate Status, a witness
in any Proceeding to which Indemnitee is not a party, he or she shall be
indemnified against all Expenses incurred by Indemnitee or on his or her behalf
in connection therewith.





Page 1 of 9

(8/19/10)




--------------------------------------------------------------------------------




Section 2. Advancement of Expenses; Indemnification Procedure.




(a)

Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee in connection with any Proceeding referenced in Section 1(a) or
Section 1(c) of this Agreement (an “Expense Advance”).  Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby.  The advances to be made hereunder shall be
paid by the Company to Indemnitee within 10 business days following delivery of
a written request therefor by Indemnitee to the Company.  Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay such amounts and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  Advances shall include any and all Expenses incurred pursuing an
action to enforce this right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advances
claimed.




 

(b)

Notice by Indemnitee. Indemnitee shall give the Company notice in writing as
soon as practicable of any Proceeding in respect of which Indemnitee intends to
seek indemnification or advancement of Expenses hereunder. Notice to the Company
shall be directed to the General Counsel of the Company at the address shown in
Section 15(a) of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee). The omission by Indemnitee to so notify the
Company will not relieve the Company from any liability that it may have to
Indemnitee hereunder or otherwise.




(c)

Determination of Entitlement.




(i)

Where there has been a written notice by Indemnitee for indemnification pursuant
to Section 2(b), then as soon as is reasonably practicable (but in any event not
later than 20 calendar days following receipt of such written notice), the
Company shall make a determination in good faith, if and in the manner required
by applicable law, with respect to such Indemnitee’s entitlement thereto;
provided, however, that, if a Change in Control shall have occurred, the
determination shall be made by an Independent Counsel (selected pursuant to
Section 2(c)(ii)) in a written opinion to the Company’s Board of Directors, a
copy of which shall be delivered to Indemnitee.  If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) calendar days after such determination. Indemnitee shall
reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) actually and reasonably incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification).




(ii)

If entitlement to indemnification is to be determined by Independent Counsel
after a Change in Control pursuant to Section 2(c)(i), such Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected.
Within 10 days after such written notice of selection shall have been received,
the Company may deliver to Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 12(a) of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as the Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as the
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within 20 days after the final disposition of the Proceeding, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company to Indemnitee’s selection of
the Independent Counsel and/or for the appointment as the Independent Counsel of
a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as the Independent Counsel under
Section 2(c)(i) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 3(a) of this Agreement, the Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).




(iii)

The Company agrees to pay the reasonable fees and expenses of any Independent
Counsel serving under this Agreement.





Page 2 of 9

(8/19/10)




--------------------------------------------------------------------------------




(d)

Presumptions and Burdens of Proof.




(i)

In making any determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement, and the Company shall have, to the fullest
extent not prohibited by law, the burden of proof to overcome that presumption
in connection with the making of any determination contrary to that presumption.
Neither the failure of the person, persons or entity to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the person,
persons or entity that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.




(ii)

The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner that he or she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.




(iii)

For purposes of any determination of good faith, Indemnitee shall be deemed to
have acted in good faith if Indemnitee’s action is in good faith reliance on the
records or books of account of any Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of such Enterprise in
the course of their duties, or on the advice of legal counsel for such
Enterprise or on information or records given or reports made to such Enterprise
by an independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 2(d)(iii) shall not
be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.




(e)

Notice to Insurers. If, at the time of the receipt of a notice of a Proceeding
pursuant to Section 2(b) of this Agreement, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. Thereafter, the Company shall
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.




(f)

Relationship to Other Sources. Indemnitee shall not be required to exercise any
rights against any other parties (for example, under any insurance policy
purchased by the Company, Indemnitee or any other person or entity) before
Indemnitee enforces this Agreement. However, to the extent the Company actually
indemnifies Indemnitee or advances Expenses, the Company shall be entitled to
enforce any such rights that Indemnitee may have against third parties.
Indemnitee shall assist the Company in enforcing those rights if the Company
pays Indemnitee’s reasonable costs and expenses of doing so.




(g)

Defense of Claims; Selection of Counsel.




(i)

The Company shall not settle any action, claim, or Proceeding (in whole or in
part) that would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee without Indemnitee’s prior written consent; provided, however, that,
with respect to settlements requiring solely the payment of money either by the
Company or by Indemnitee for which the Company is obligated to reimburse
Indemnitee promptly and completely, in either case without recourse to
Indemnitee, no such consent of Indemnitee shall be required. Indemnitee shall
not settle any action, claim or Proceeding (in whole or in part) that would
impose any Expense, judgment, fine, penalty or limitation on the Company without
the Company’s prior written consent, such consent not to be unreasonably
withheld.




(ii)

In the event the Company shall be obligated under Section 2(a) of this Agreement
to pay the Expenses of any Proceeding against Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election so
to do. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ Indemnitee’s own counsel in any such Proceeding
at Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, (B) Indemnitee shall have
concluded in good faith that there may be a conflict of interest between the
Company and Indemnitee or between Indemnitee and any other persons represented
by the same counsel, in the conduct of any such defense, or (C) the Company, in
fact, shall not have employed counsel to assume the defense of such Proceeding,
then the reasonable fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.





Page 3 of 9

(8/19/10)




--------------------------------------------------------------------------------




Section 3. Remedies of Indemnitee.




(a)

In the event of any dispute between Indemnitee and the Company hereunder as to
entitlement to indemnification, contribution or advancement of Expenses
(including where (i) a determination is made pursuant to Section 2(c) of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 2(a) of this Agreement, (iii) payment of indemnification pursuant to
Section 2(c) of this Agreement is not made within 10 days after a determination
has been made that Indemnitee is entitled to indemnification, (iv) no
determination as to entitlement to indemnification is timely made pursuant to
Section 2(c) of this Agreement, or (v) a contribution payment is not made in a
timely manner pursuant to Section 8 of this Agreement), then Indemnitee shall be
entitled to an adjudication by a court of Indemnitee’s entitlement to such
indemnification, contribution or advancement. Alternatively, in such case,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

 

(b)

In the event that a determination shall have been made pursuant to Section 2(c)
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 3 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 3, the
Company shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be, and the Company
may not refer to or introduce into evidence any determination pursuant to
Section 2(c) of this Agreement adverse to Indemnitee for any purpose. If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 3, Indemnitee shall not be required to reimburse the Company for any
advances pursuant to Section 2(a) until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed).




(c)

If a determination shall have been made pursuant to Section 2(c) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 3, absent (i) an intentional misstatement by Indemnitee
of a material fact, or an intentional omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with such
determination of Indemnitee’s entitlement to indemnification, or (ii) a
prohibition of such indemnification under applicable law.




(d)

The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 3 that the procedures and
presumptions of this Agreement are not valid, binding or enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.




(e)

The Company shall indemnify Indemnitee to the fullest extent permitted by law
against all Expenses or Liabilities incurred by Indemnitee in connection with
any judicial proceeding or arbitration brought by Indemnitee for
(i) indemnification or advances of Expenses by the Company (or otherwise for the
enforcement, interpretation or defense of his or her rights) under this
Agreement or any other agreement, including any other indemnification,
contribution or advancement agreement, or any provision of the Company’s
Articles of Incorporation or By-laws now or hereafter in effect or (ii) recovery
or advances under any directors and officers liability insurance policy
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, contribution, advancement or
insurance recovery, as the case may be; provided, however, that this
Section 3(e) shall not apply if, as part of such judicial proceeding or
arbitration, the court of competent jurisdiction or the arbitrator, as the case
may be, determines that the material assertions made by Indemnitee as a basis
for such judicial proceeding or arbitration were not made in good faith or were
frivolous.




Section 4. Additional Indemnification Rights; Nonexclusivity.




(a)

Scope. Notwithstanding any other provision of this Agreement, the Company hereby
agrees to indemnify the Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Articles of Incorporation, the
Company’s By-Laws or by statute. In the event of any change, after the date of
this Agreement, in any applicable law, statute or rule that expands the right of
a Nevada corporation to indemnify a member of its or a Subsidiary’s Board of
Directors or an officer, such changes shall be, ipso facto, within the purview
of Indemnitee’s rights and the Company’s obligations, under this Agreement. In
the event of any change in any applicable law, statute or rule that narrows the
right of a Nevada corporation to indemnify a member of the Board of Directors or
an officer of the Company or a Subsidiary, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties’ rights and obligations
hereunder.





Page 4 of 9

(8/19/10)




--------------------------------------------------------------------------------




(b)

Nonexclusivity. The rights of indemnification, contribution and advancement of
Expenses provided by this Agreement shall not be deemed exclusive of any rights
to which Indemnitee may be entitled under the Company’s Articles of
Incorporation, its By-Laws, any agreement, any vote of shareholders or
disinterested directors, the Nevada Revised Statutes, or otherwise, both as to
action in Indemnitee’s official capacity and as to action or inaction in another
capacity while holding such office. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity even though Indemnitee may have ceased
to serve in such capacity at the time of any covered Proceeding is commenced.




Section 5. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses and Liabilities actually or reasonably incurred by
Indemnitee in any Proceeding, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion of such
Expenses and Liabilities to which Indemnitee is entitled.  




Section 6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that, in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors and officers under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future in certain circumstances to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court for a determination of the Company’s right under
public policy to indemnify Indemnitee.




Section 7. Directors and Officers Liability Insurance. The Company, from time to
time, shall make the good faith determination whether or not it is practicable
for the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts or to ensure the Company’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors and officers liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director; or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer. Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage provided, if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit, or if Indemnitee
is covered by similar insurance maintained by a Subsidiary or parent of the
Company.




Section 8. Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities and/or for Expenses, in connection with any Proceeding relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (1) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving rise to such
Proceeding; and (2) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).




Section 9. Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company’s inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 9. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.




 

Section 10. Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:




(a)

Excluded Acts. To indemnify Indemnitee for any acts or omissions or transactions
from which a director may not be relieved of liability under applicable law; or





Page 5 of 9

(8/19/10)




--------------------------------------------------------------------------------




(b)

Claims Initiated by Indemnitee. To indemnify or advance Expenses to Indemnitee
with respect to any Proceeding initiated or brought voluntarily by Indemnitee
and not by way of defense, except with respect to Proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law, but such indemnification or advancement of Expenses may be
provided by the Company in specific cases if the Company’s Board of Directors
has approved the initiation or bringing of such Proceeding; or




(c)

Lack of Good Faith. To indemnify Indemnitee for any Expenses incurred by the
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
the material assertions made by the Indemnitee in such Proceeding were not made
in good faith or were frivolous; or




(d)

Insured Claims. To indemnify Indemnitee for Expenses or Liabilities that have
been paid directly to Indemnitee by an insurance carrier under a policy of
directors and officers liability insurance maintained by the Company; or




(e)

Claims under Section 16(b). To indemnify Indemnitee for Expenses and the payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Exchange Act or any similar successor statute;
or




(f)

Claims Under Sarbanes-Oxley Act of 2002. To indemnify Indemnitee for any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, or the
payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act
of 2002).

 

Section 11. Effectiveness of Agreement. This Agreement shall be effective as of
the date set forth on the first page and shall apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was serving in any
Corporate Status at the time such act or omission occurred.




Section 12. Construction of Certain Phrases.




(a)

As used in this Agreement:




“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.




“Change of Control” means any one of the following circumstances occurring after
the date hereof: (i) there shall have occurred an event required to be reported
with respect to the Company in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item or any similar schedule or
form) under the Exchange Act, regardless of whether the Company is then subject
to such reporting requirement; (ii) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) shall have become, without
prior approval of the Company’s Board of Directors by approval of at least a
majority of the Continuing Directors, the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 40% or more of the combined voting power of the Company’s
then outstanding voting securities (provided that, for purposes of this clause
(ii), the term “person” shall exclude (x) the Company, (y) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(z) any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company); (iii) there occurs a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 51% of
the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity; (iv) all or substantially all the assets of the Company
are sold or disposed of in a transaction or series of related transactions;
(v) the approval by the stockholders of the Company of a complete liquidation of
the Company; or (vi) the Continuing Directors cease for any reason to constitute
at least a majority of the members of the Company’s Board of Directors.




“Continuing Director” means (i) each director on the Company’s Board of
Directors on the date hereof or (ii) any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who were directors on
the date hereof or whose election or nomination was so approved.





Page 6 of 9

(8/19/10)




--------------------------------------------------------------------------------




“Corporate Status” means the status of a person who is or was a director,
officer, trustee, general partner, managing member, fiduciary, board of
directors’ committee member, employee or agent of the Company or of any other
Enterprise.




“Enterprise” means the Company, any Subsidiary and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent.




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“Expenses” means all direct and indirect costs (including without limitation
attorneys’ fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or
expenses), including all interest, assessments and other charges paid or payable
in connection with or in respect of such Expenses, reasonably and actually
incurred in connection with (i) prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding or (ii) establishing or enforcing a right to
indemnification under this Agreement, the Company’s Articles of Incorporation or
By-Laws, applicable law or otherwise. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
the premium, security for, and other costs relating to any cost bond, supersedes
bond, or other appeal bond or its equivalent. For the avoidance of doubt,
however, Expenses shall not include any Liabilities.




“Independent Counsel” means a law firm or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years prior to its selection or appointment has been, retained to represent
(i) the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.




“Liabilities” means any losses or liabilities, including without limitation any
judgments, fines, ERISA excise taxes and penalties, penalties and amounts paid
in settlement, arising out of or in connection with any Proceeding (including
all interest, assessments and other charges paid or payable in connection with
or in respect of any such judgments, fines, ERISA excise taxes and penalties,
penalties or amounts paid in settlement).

 


“Proceeding” means any threatened, pending or completed action, derivative
action, suit, claim, counterclaim, cross claim, arbitration, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether civil (including
intentional and unintentional tort claims), criminal, administrative or
investigative, including any appeal therefrom, and whether instituted by or on
behalf of the Company or any other party, or any inquiry or investigation that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or other proceeding hereinabove listed in which Indemnitee was, is
or will be involved as a party, potential party, non-party witness or otherwise
by reason of any Corporate Status of Indemnitee, or by reason of any action
taken (or failure to act) by him or her or of any action (or failure to act) on
his or her part while serving in any Corporate Status.




“Reviewing Party” means any appropriate person or body consisting of an
independent member or independent members of the board of directors of the
Company or any other independent person or body appointed by the board of
directors of the Company who is not a party to the particular Proceeding for
which Indemnitee is seeking indemnification, or Independent Counsel.  If there
has not been a Change in Control, the Reviewing Party shall be selected by the
independent members of the Board, and if there has been a Change in Control, the
Reviewing Party shall be the Independent Counsel.








Page 7 of 9

(8/19/10)




--------------------------------------------------------------------------------



(b)

For purposes of this Agreement:




References to “Company” shall include, in addition to the resulting corporation,
any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger that, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that, if Indemnitee is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.




References to “Subsidiary” shall include a corporation, company or other entity:




(i)

50% or more of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or




(ii)

that does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but 50% or more of
whose ownership interest representing the right to make decisions for such other
entity is,




now or hereafter, owned or controlled, directly or indirectly, by the Company,
or one or more Subsidiaries.




References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee or
agent of the Company that imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants, or beneficiaries.




Section 13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.




Section 14. Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s successors, estate, heirs, legal representatives and
assigns.




Section 15. Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand or recognized courier and receipted for by the party
addressee, on the date of such receipt, (ii) if mailed by domestic certified or
registered mail with postage prepaid, on the fifth business day after the date
postmarked, or (iii) if sent by confirmed facsimile, on the date sent.  Notices
shall be addressed as follows:




(a)

if to Company:

Liberator Medical Holdings, Inc.

2979 SE Gran Park Way

Stuart, FL 34997

Attn: Mark A. Libratore, President




 (b)

if to Indemnitee, to the address provided by Indemnitee to the Company;




or to such other address or attention of such other person as any party shall
advise the other parties in writing.




Section 16. Consent to Jurisdiction; Choice of Venue. The Company and Indemnitee
each hereby irrevocably consents to the jurisdiction of the courts of the State
of Florida and the federal courts within the State for all purposes in
connection with any action or proceeding that arises out of or relates to this
Agreement and agrees that any action instituted under this Agreement shall be
brought only in the United States District Court for the Southern District of
Florida and Martin County, Florida, Circuit Court.




Section 17.  Choice of Law. This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of Florida as
applied to contracts between Florida residents entered into and to be performed
entirely within Florida.





Page 8 of 9

(8/19/10)




--------------------------------------------------------------------------------




Section 18.  Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.




Section 19.  Amendments, Etc.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




WITNESS/ATTEST:

LIBERATOR MEDICAL HOLDINGS, INC.




__________________________

By:    /s/ Mark A. Libratore                            

Mark A. Libratore, President

__________________________










AGREED TO AND ACCEPTED:




INDEMNITEE:







   /s/ Tyler Wick                           

Tyler Wick














Page 9 of 9

(8/19/10)


